Citation Nr: 1107466	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-48 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an increased rating for residuals of a fracture of 
L-1, rib deformity, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from June 1946 to July 1948.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for an increased rating for residuals of a fracture of L-1. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts a higher rating is warranted for his service-
connected low back disability.

No motor or sensory abnormalities were found on VA examination in 
September 2008.  There was slight increase in the thoracic 
kyphosis.  

The Veteran was seen in Walter Reed Army Medical Center (WRAMC) 
in August 2007 for complaints of back pain.  He reported weakness 
of the right leg with progressively more difficulty with his 
gait, feeling "unsteady" on his feet.  An examination revealed 
4/5 muscle strength to leg flexion.  His gait showed a slight 
limp to the right.  The assessment was spinal stenosis with 
recent development of lower extremity involvement, with concern 
for nerve involvement.  Magnetic resonance imaging of the spine 
was planned.  In March 2009, the Veteran was referred for 
evaluation for strength training/stretching for back pain.  The 
Veteran reported in November 2009 that he had been seen earlier 
that month and that testing was recommended.  The Board notes 
that treatment records from WRAMC subsequent to November 2007 
have not been associated with the claims folder.  

The United States Court of Appeals for Veterans Claims has held 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the VA 
must provide a new examination.  Olson v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. at 
632.  The Board believes the current treatment records would 
assist in the adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his low 
back disability since 2008.  The 
information pertaining to his treatment at 
WRAMC should be requested.  After securing 
the necessary authorizations for release of 
this information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.  If records 
cannot be obtained, the claims folder 
should contain documents concerning the 
attempts made and the Veteran and his 
representative should be notified that the 
records could not be obtained.

2.  Schedule an appropriate VA examination 
to determine the nature and extent of the 
Veteran's low back disability.  The 
examiner should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable to 
the service-connected disability and the 
presence or absence of any other objective 
manifestation that would demonstrate disuse 
or functional impairment due to pain 
attributable to the service-connected 
disability.  All necessary tests should be 
performed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  If there 
are symptoms that are attributed to other 
than the service connected back disorder, 
those should be outlined separately.  If 
all symptoms are more likely than not due 
to the service connected disorder, that too 
should be set out.

3.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.  The Board intimates no 
opinion as to the ultimate outcome in this 
case, by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

